DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/284611 filed on February 25, 2019.


Claim Interpretation
2.	The GPU is considered a graphical processing unit that includes CPU hardware such as a processor or process instructions as mentioned in Applicant’s specification Par. 0022


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1 is/are directed to mapping data to graph. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that 
Generally linking the use of “a mapping module configured to set relationships among entity nodes in the property graph” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 2 is/are directed to storing data in arrays. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “storing data in arrays” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 3 is/are directed to an edge of the property graph Is a relationship between at least two entity nodes; and properties in the property graph include properties of the entity nodes and properties of the relationships between the entity nodes. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “an edge of the property graph Is a relationship between at least two entity nodes; and properties in the property graph include properties of the entity nodes and properties of the relationships between the entity nodes” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 4 is/are directed to wherein the traversal module is configured to detect the property arrays by determining whether properties of architecture of the property arrays satisfy filtering conditions, in which different properties are filtered linearly, and multiple filters constitute a combined filter. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “wherein the traversal module is configured to detect the property arrays by determining whether properties of architecture of the property arrays satisfy filtering conditions, in which different properties are filtered linearly, and multiple filters constitute a combined filter” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 5 is/are directed to wherein the traversal module is configured to gather the property arrays by: gathering the entity nodes that satisfy the filtering conditions as data sets to receive the iteration; and performing the iteration on the data sets to form a frontier queue, in which the data sets include at least one of a vertex set and an edge set. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “wherein the traversal module is configured to gather the property arrays by: gathering the entity nodes that satisfy the filtering conditions as data sets to receive the iteration; and performing the iteration on the data sets to form a frontier queue, in which the data sets include at least one of a vertex set and an edge set” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 6 is/are directed to when the iteration has not been completed, the traversal module takes the data sets of the frontier queue as initial data for a next round of the iteration; and when the iteration has been completed, the traversal module feeds back the frontier queue to the search engine. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “when the iteration has not been completed, the traversal module takes the data sets of the frontier queue as initial data for a next round of the iteration; and when the iteration has been completed, the traversal module feeds back the frontier queue to the search engine” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 7 is/are directed to convert operational steps of management; search for the rich metadata in at least one array applicable to the traversal module; and conduct practical operation according to the property graph. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to receiving data and mapping the data to the graph. This is the same as the human behavior of assigning fruit to classification based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “convert operational steps of management; search for the rich metadata in at least one array applicable to the traversal module; and conduct practical operation according to the property graph” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


CLAIM INTERPRETATION 
4. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: provide at least one application programming interface according to at least one of a traversal process and a search process in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). (FP 7.30.06). 
Claim Rejections – 35 USC § 112 
5. The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
6. Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) 
Claim limitation “provide at least one application programming interface according to at least one of a traversal process and a search process” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification par. 0036 states the search engine converts rich metadata information into traversal information and/or search information of a property graph and provides at least one API (Application programming interface) according to a traversal process and/or a search process The use of the term “application programming interface” is not adequate structure for performing the search, storage or display of content because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “application programming interface” refers to software that provides access to content and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which application programming interface structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) ; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) 
7. The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
8. Claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of provide at least one application programming interface according to at least one of a traversal process and a search process. 
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01) 




Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




11.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Cohen et al. U.S. Patent Application Publication No. 2019/0220546 (herein as ‘Cohen’) and further in view of Murray et al. U.S. Patent Application Publication No. 2009/0037964 (herein as ‘Murray’).

As to claim 1 Cohen teaches a graphic processing unit (GPU)-based system for optimizing rich metadata management, (Par. 0097 Cohen discloses a GPU); the system comprising: a search engine configured to:
convert rich metadata information into at least one of traversal information and search information of a property graph (Par. 0051 Cohen discloses transforming the metadata to electronically stored digital data representing nodes and edges.  The edge represent the traversal information, the nodes represent the search information); and
provide at least one application programming interface according to at least one of a traversal process and a search process (Par. 0037 Cohen discloses graph database accessed through application programming interfaces. Par. 0052 Cohen discloses finding and locating the correct existing node within a graph);
	a mapping module configured to set relationships among entity nodes in the property graph by mapping (Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes);
a management module configured to: activate a GPU thread group (Par. 0097 Cohen discloses a GPU) ;
Cohen does not teach but Murray teaches allot video memory blocks (Par. 0042 Murray discloses an allocating memory to video content); 
Cohen and Spiro are analogous art because they are in the same field of endeavor, strorage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the mapping non graph data to graph data of Cohen to include the video of Murray, to efficient storage of media content. The suggestion/motivation to combine is that it would be obvious to try in or provide efficient access to the media content (Par. 0003-0004 Murray).
Cohen teaches and store the property graph in a GPU as a mixed graph, wherein the mixed graph corresponding to the property graph includes graph architectures and service oriented architectures (Par. 0097 Cohen discloses a GPU. Par. 0027 Cohen discloses creating a new graph that maps non-graph data to graphed data.  The property graph is seen as the graph that maps graph database to non-graph database.  The graph architectures are associated with the graph such as the schema.  The services oriented architectures are seen as the indexes of the non-graph database);
in which the graph architectures are stored in a control and status register format (Par. 0027 Cohen discloses the graph database contains indices);
and the service oriented architectures are stored as property arrays (Par. 0027 Cohen disclose the non-graph matadata contains indices);
and a traversal module configured to: activate a traversal program:
perform iterative detection and gathering on stored property arrays; and provide the result of the iteration to the search engine (Par. 0052 Cohen discloses searching and locating an existing node. The search module is seen as the traversal module. Par. 0037 Cohen discloses traversing a graph. Updating the node with edges, based upon the data object).

As to claim 2, Cohen in combination with Murray teaches each and every limitation of claim 1.
In addition Cohen teaches wherein the system further comprises a storage module configured to store the rich metadata information as arrays (Par. 0027 Cohen discloses the graph database contains indices).

As to claim 3, Cohen in combination with Murray teaches each and every limitation of claim 2.
In addition Cohen teaches wherein:
the entity nodes of die property graph comprises at least one of a user, a job and a data tile (Par. 0073 and Fig. 3 Cohen discloses a node named for user Rhoda Roe); 
an edge of the property graph Is a relationship between at least two entity nodes (Par. 0036 Cohen discloses the graph contains edges to nodes that represents relationships); 
and properties in the property graph include properties of the entity nodes and properties of the relationships between the entity nodes (Par. 0036 Cohen discloses the graph contains properties to represent and store data).

As to claim 4, Cohen in combination with Murray teaches each and every limitation of claim 3.
In addition Cohen teaches wherein the traversal module is configured to detect the property arrays by determining whether properties of architecture of the property arrays satisfy filtering conditions, in which different properties are filtered linearly, and multiple filters constitute a combined filter (Par.0061 Cohen discloses searching for property values by inspecting a node and corresponding edges.  Filtering operations are used to filter nodes from a result set).

As to claim 5, Cohen in combination with Murray teaches each and every limitation of claim 4.
In addition Cohen teaches wherein the traversal module is configured to gather the property arrays by:
gathering the entity nodes that satisfy the filtering conditions as data sets to receive the iteration (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph);
and performing the iteration on the data sets to form a frontier queue, in which the data sets include at least one of a vertex set and an edge set (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph. The graph is contains a path between a starting node and end node).

As to claim 6, Cohen in combination with Murray teaches each and every limitation of claim 5.
In addition Cohen teaches wherein:
when the iteration has not been completed, the traversal module takes the data sets of the frontier queue as initial data for a next round of the iteration (Par. 0061 Cohen discloses traversing the nodes and edges iteratively);
and when the iteration has been completed, the traversal module feeds back the frontier queue to the search engine (Par. 0090 Cohen discloses traversing through nodes and filtered edges).


As to claim 7, Cohen in combination with Murray teaches each and every limitation of claim 6.
In addition Cohen teaches wherein the mapping module and the management module work together in a complementary way to;
convert operational steps of management (Par. 0051 Cohen discloses transforming the metadata to electronically stored digital data representing nodes and edges.  The edge represent the traversal information, the nodes represent the search information);
search for the rich metadata in at least one array applicable to the traversal module (Par. 0052 Cohen discloses searching and locating an existing node. Par. 0037 Cohen discloses traversing a graph. Updating the node with edges, based upon the data object)
and conduct practical operation according to the property graph (Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes).

As to claim 8 Cohen teaches a graphic processing unit (GPU)-based method for optimizing rich metadata management, wherein the method comprises:
converting rich metadata information into at least one of traversal information and search information of a property graph (Par. 0051 Cohen discloses transforming the metadata to electronically stored digital data representing nodes and edges.  The edge represent the traversal information, the nodes represent the search information);
providing at least one application programming interface according to at least one of a traversal process and a search process (Par. 0037 Cohen discloses graph database accessed through application programming interfaces. Par. 0052 Cohen discloses finding and locating the correct existing node within a graph);
setting relationships among entity nodes in the property graph by mapping (Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes);
activating a GPU thread group (Par. 0097 Cohen discloses a GPU);
Cohen does not teach but Murray teaches allotting video memory blocks (Par. 0042 Murray discloses a allocating memory to video content);
Cohen and Spiro are analogous art because they are in the same field of endeavor, storage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the mapping non graph data to graph data of Cohen to include the video of Murray, to efficient storage of media content. The suggestion/motivation to combine is that it would be obvious to try in or provide efficient access to the media content (Par. 0003-0004 Murray).
Cohen teaches storing the property graph in a GPU as a mixed graph, wherein the mixed graph corresponding to the property graph includes graph architectures and service oriented architectures (Par. 0027 Cohen discloses creating a new graph that maps non-graph data to graphed data.  The property graph is seen as the graph that maps graph database to non-graph database.  The graph architectures are associated with the graph such as the schema.  The services oriented architectures are seen as the indexes of the non-graph database);
in which the graph architectures are stored in a control and status register format (Par. 0027 Cohen discloses the graph database contains indices);
and the service oriented architectures are stored as property arrays; activating a traversal program  (Par. 0027 Cohen disclose the non-graph matadata contains indices);
performing detection and gathering on stored property arrays for iteration; and providing a result of the iteration to a search engine (Par. 0052 Cohen discloses searching and locating an existing node. Par. 0037 Cohen discloses traversing a graph. Updating the node with edges, based upon the data object).

As to claim 9, Cohen in combination with Murray teaches each and every limitation of claim 8.
In addition Cohen teaches wherein the method further comprises storing the rich metadata information as arrays (Par. 0027 Cohen discloses the graph database contains indices).

As to claim 10 Cohen in combination with Murray teaches each and every limitation of claim 8.
In addition Cohen teaches wherein performing detection and gathering are jointly performed in the GPU in a convergent way  (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph).

As to claim 11 Cohen in combination with Murray teaches each and every limitation of claim 10.
Cohen teaches wherein the traversal module detects the property arrays by determining whether properties of architecture of the property arrays satisfy filtering conditions, in which different properties are filtered linearly, and multiple filters constitute a combined filter (Par.0061 Cohen discloses searching for property values by inspecting a node and corresponding edges.  Filtering operations are used to filter nodes from a result set).

As to claim 12, Cohen in combination with Murray teaches each and every limitation of claim 11.
In addition Cohen teaches wherein the traversal module gathers the property' arrays by: gathering the entity' nodes that satisfy the filtering conditions as data sets to receive the iteration (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph); 
and performing the iteration on the data sets so as to form a frontier queue, in which the data sets include at least one of a vertex set and an edge set (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph. The graph is contains a path between a starting node and end node).

As to claim 13 Cohen teaches a graphic processing unit (GPU)-based device for optimizing rich metadata management, (Par. 0097 Cohen discloses a GPU) wherein the device comprises a central processing unit (CPU) processor and a GPU, wherein the CPU processor (Par. 0042 Cohen discloses a processor); comprises a mapping module, a search engine (Par. 0025 Cohen discloses a search query) and a management module, and the GPU comprises a traversal module and a storage module, wherein:
the mapping module is configured to convert rich metadata information into a property graph (Par. 0051 Cohen discloses transforming the metadata to electronically stored digital data representing nodes and edges.  The edge represent the traversal information, the nodes represent the search information);
wherein edges of the property graph are relationships among at least one of users, jobs and data files as entity nodes of the property graph (Par. 0073 and Fig. 3 Cohen discloses a node named for user Rhoda Roe);  
and wherein properties of the property graph include properties of at least one of the entity' nodes and properties of the relationships among the three entity nodes  (Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes);
the search engine is configured to convert the rich metadata into traversal search information of the property graph according to the search information of the rich metadata by calling an application programming interface (Par. 0037 Cohen discloses graph database accessed through application programming interfaces. Par. 0052 Cohen discloses finding and locating the correct existing node within a graph);
the management module is configure to:
Cohen does not teach but Murray teaches allot video memory of the storage module (Par. 0042 Murray discloses a allocating memory to video content); 
Cohen and Spiro are analogous art because they are in the same field of endeavor, storage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the mapping non graph data to graph data of Cohen to include the video of Murray, to efficient storage of media content. The suggestion/motivation to combine is that it would be obvious to try in or provide efficient access to the media content (Par. 0003-0004 Murray).
Cohen teaches and send the traversal search information to the traversal module; the traversal module is configured to: detect and gather the traversal search information of the property graph by iteration; and send frontier queue data formed through the iteration to the search engine; and the storage module is configured to store the rich metadata information as arrays  (Par. 0052 Cohen discloses searching and locating an existing node. Par. 0037 Cohen discloses traversing a graph. Updating the node with edges, based upon the data object).


Conclusion

	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  March 24, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159